DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Amendment
The amendments filed on May 28, 2021 have been entered. Applicant amended claims 1, 4, 5, 11, 13, 14, and 17 cancelled claims 2, 3, 7, 12, 16, 18, and 20. Claims 1, 4-6, 8-11, 13-15, 17, and 19 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on May 28, 2021 with respect to the Final Office Action dated March 1, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C.  103 rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James C. Edwards, Reg. No. 44,667 on August 11, 2021.
The application has been amended as follows: 
1.	(Previously Presented) 	A system for multi-distribution of a data file, the system comprising: 
the data file comprising a plurality of data units, wherein the data file is configured for segments of the data file to be communicated to different targets; and 
a plurality of routers disposed with a distributed communication network, wherein each router comprises a computing platform having a memory, at least one processor in communication with the memory, and instructions stored in the memory, wherein the instructions are executable by the least one processor and configured to:
receive at least a portion of the data file,
determine that the at least a portion of the data file is required to be segmented, at the router, into a plurality of data file threads; 
determine an amount of the data units to include in each of the plurality of data file threads based at least on one of  (i) time requirements for delivering data units to each of the targets, (ii) current capacity of each of the targets for processing the data units, and (iii) network or geo-location of each of the targets,
generate, for each of the plurality of data file threads, a data heuristics tag that includes (a) at least one identifier configured to identify (i) the data file, (ii) the router, (iii) a target, and (iv) each node b) logic that is configured to generate one or more additional identifiers to identity each subsequent node in the communication path that the at least a portion of the data file encounters after being received at the router,
segment the at least a portion of the data file into the plurality of data file threads, each of the plurality of data file threads comprising the determined amount of data units,
attach the data heuristics tags to corresponding data file threads,  
define a communication channel for each of the plurality of data file threads, and
initiate communication of each of the plurality of data file threads on the corresponding communication channel to a corresponding one of the different targets. 

Claims 2 - 3	(Canceled)	

4.	(Previously Presented)	The system of Claim 1, wherein the data heuristics tag includes logic that is configured to confirm at least one of receipt of the data file segment at a corresponding target and usage of the data units upon receipt at the corresponding target.  

5.	(Previously Presented)	The system of Claim 1, wherein the instructions are further configured to communicate the data heuristics tag to a target of the data file segment, wherein the target, upon receipt of the data file segment at the corresponding target, uses the data heuristic tag to at least one of (i) access the data units in the data file segment, and (ii) use the data units in the data file segment.    



7.	(Canceled)	 

8.	(Original)	The system of Claim 1, wherein the instructions are further configured to determine, and apply to each of the data file threads, one or more controls based on one or more of (i) a network or geo-location of the router or target, (ii) type of data units in the data file segment, and (iii) usage of the data units at the target.

 9.	(Original)	The system of Claim 8, wherein the instructions are further configured to determine, and apply to a data heuristics tag attached each of the data file threads, the one or more controls, wherein the data heuristics tag is configured to identify (i) the data file, (ii) the router, (iii) a target, and (iv) each node in a communication path that the at least a portion of the data file has encountered prior to be received by the router. 

10.	(Original)	The system of Claim 8, wherein the instructions are further configured to determine, and remove from each of the data file threads, one or more previously applied controls based at least on a difference between (i) the network or geo-location of the router, and (ii) a network or geo-location at which the one or more previously applied controls were applied.   


receiving, at a router, at least a portion of the data file comprising a plurality of data units, wherein segments of the data file are required to be communicated to different targets;
determining that the at least a portion of the data file is required to be segmented, at the router, into a plurality of data file threads; 
determining an amount of the data units to include in each of the plurality of data file threads based at least on one of (i) time requirements for delivering data units to each of the targets, (ii) current capacity of each of the targets for processing the data units, and (iii) network or geo-location of each of the targets;
generating, for each of the plurality of data file threads, a data heuristics tag that includes (a) at least one identifier configured to identify (i) the data file, (ii) the router, (iii) a target, and (iv) each node in a communication path that the at least a portion of the data file has encountered prior to be received by the router, and (b) logic that is configured to generate one or more additional identifiers to identity each subsequent node in the communication path that the at least a portion of the data file encounters after being received at the router;
segmenting the at least a portion of the data file into the plurality of data file threads, each of the plurality of data file threads comprising the determined amount of data units; 
attaching the data heuristic tags to corresponding data file threads;
defining a communication channel for each of the plurality of data file threads; and
initiating communication of each of the plurality of data file threads on the corresponding communication channel to a corresponding one of the different targets. 

12.	(Canceled)	 

13.	(Previously Presented)	The computer-implemented method of Claim 11, wherein generating the data heuristics tag further comprises generating the data heuristics tag including logic that is configured to confirm at least one of receipt of the data file segment at a corresponding target and usage of the data units upon receipt at the corresponding target.  

14.	(Previously Presented)	The computer-implemented method of Claim 11, further comprising: communicating the data heuristics tag to a target of the data file segment, wherein the target, upon receipt of the data file segment at the corresponding target, uses the data heuristic tag to at least one of (i) access the data units in the data file segment, and (ii) use the data units in the data file segment.    

15.	 (Original)	The computer-implemented method of Claim 11, wherein determining that the at least a portion of the data file is required to be segmented, at the router, into the plurality of data file threads further comprises making the determination based on a next node in the communication path of the at least a portion of the data file being different for at least two of the targets.

16.	(Canceled)	

17.	(Currently Amended)		A computer program product comprising:
a non-transitory computer-readable medium that stores a plurality of sets of codes, said plurality of sets of codes when executed by one or more processors of one or more computers cause the one or more computers to perform method steps, said plurality of sets of codes comprising: 
at least one of the one or more computers a computer to receive, at a router, at least a portion of a data file comprising a plurality of data units, wherein segments of the data file are required to be communicated to different targets;
a second set of codes for causing at least one of the one or more computers a computer to determine that the at least a portion of the data file is required to be segmented, at the router, into a plurality of data file threads; 
a third set of codes for causing at least one of the one or more computers a computer to determine an amount of the data units to include in each of the plurality of data file threads based at least on one of (i) time requirements for delivering data units to each of the targets, (ii) current capacity of each of the targets for processing the data units, and (iii) network or geo-location of each of the targets;
a fourth set of codes for causing at least one of the one or more computers a computer to generate, for each of the plurality of data file threads, a data heuristics tag that includes (a) at least one identifier configured to identify (i) the data file, (ii) the router, (iii) a target, and (iv) each node in a communication path that the at least a portion of the data file has encountered prior to be received by the router, and (b) logic that is configured to generate one or more additional identifiers to identity each subsequent node in the communication path that the at least a portion of the data file encounters after being received at the router;
a fifth set of codes for causing at least one of the one or more computers a computer to segment the at least a portion of the data file into the plurality of data file threads, each of the plurality of data file threads comprising the determined amount of data units; 
a sixth set of codes for causing at least one of the one or more computers a computer to attach the data heuristics tag to corresponding data file threads;
at least one of the one or more computers a computer to define a communication channel for each of the plurality of data file threads, and
[[a]] an eighth set of codes for causing at least one of the one or more computers a computer to initiate communication of each of the plurality of data file threads on the corresponding communication channel to a corresponding one of the different targets. 

18.	(Canceled)	 
 
19.	(Currently Amended)	The computer program product of Claim 17, wherein the second set of codes is further configured to cause the at least one of the one or more computers to determine that the at least a portion of the data file is required to be segmented, at the router, into the plurality of data file threads further comprises making the determination based on a next node in the communication path of the at least a portion of the data file being different for at least two of the targets.

20.	(Canceled)	 
   

Allowable Subject Matter
Claims 1, 4-6, 8-11, 13-15, 17, and 19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the present instance, no reason for allowance is needed as the record is clear in view of Applicants' arguments filed on May 28, 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




	August 10, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457